Exhibit 10.1

LOGO [g14936image001.jpg]

411 108th Ave NE • Suite 1400 • Bellevue, Washington 98004 • Telephone
425.372.3200 • Facsimile 425.372.3800

December 28, 2006

Dawn Lepore

drugstore.com, inc.

411 108th Avenue NE, Suite 1400

Bellevue, WA 98004

Dear Dawn:

On behalf of drugstore.com, inc. (the “Company”), we are pleased to offer to
extend your employment as the Company’s President and Chief Executive Officer
and Chairman of the Board on the terms set forth in this letter. The terms of
this letter are intended to supersede those set forth in your offer letter dated
September 21, 2004 (the “2004 Offer Letter”) with respect to your employment,
salary and benefits going forward, but except as specifically set forth herein
they are not intended to supersede or modify the terms of the Sign-On Bonus, the
Time-Based Options or the Performance-Based Options set forth in the 2004 Offer
Letter. You will continue to report directly to the Company’s board of
directors.

Effective January 1, 2007, your annual salary will be increased from your
current salary (based on the 2004 Offer Letter) to $400,000, along with the
Company’s standard employee benefits for Company executives, and you will be
entitled to five (5) weeks of vacation each year. Your salary will continue to
be paid in accordance with the Company’s standard payroll policies. In addition,
you will continue to be eligible to receive an annual target bonus in an amount
ranging from 50% to 150% of your annual salary, based on the achievement of
pre-determined performance objectives. The performance objectives will be
determined by mutual agreement between you and the board of directors or its
designated committee. Your compensation package will be reviewed annually by the
Company’s board of directors. Payment of your compensation will be subject to
the Company’s satisfaction of applicable tax withholding requirements.

As soon as practicable, you will be granted an option (the “2006 Option”) to
purchase 1,000,000 shares of the Company’s common stock (the “2006 Option
Shares”). The exercise price per share will be equal to the fair market value of
one share of the Company’s common stock on the grant date. The 2006 Option will
vest and become exercisable with respect to 20% of the 2006 Option Shares on the
six (6) month anniversary of the grant date and the remaining 2006 Option Shares
in equal quarterly installments over the subsequent forty-two (42) month period.
Vesting on a specified date will depend on your continued employment with the
Company on such date. All other terms governing the 2006 Option (to the extent
not set forth in this offer letter) will follow the terms and conditions of the
Company’s 1998 Stock Plan and the standard form of Stock Option Agreement used
by the Company for grants of stock options under the 1998 Stock Plan.

If during your employment with the Company there is a Change of Control (as
defined below), notwithstanding anything to the contrary in the 2004 Offer
Letter, the Time-Based Options, the Performance-Based Options and the 2006
Option will immediately become fully vested and exercisable. “Change of Control”
shall mean (a) the sale, lease or other disposition of all or substantially all
of the assets of the Company, (b) the acquisition of beneficial ownership of
more than 50% of the total voting power represented by the Company’s then
outstanding voting securities by any person or group of related persons (other
than by any affiliate controlled by the Company or any benefit plan sponsored or
maintained by the Company or a subsidiary of the Company), (c) the acquisition
of the Company by another entity by means of merger, consolidation or similar
transaction after which the stockholders of the Company immediately prior to the
occurrence of such



--------------------------------------------------------------------------------

LOGO [g14936image001.jpg]   

December 28, 2006

Page 2

 

merger, consolidation or similar transaction hold less than 50% of the total
voting power of the surviving controlling entity, or (d) a change in the
composition of the Board such that during any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board
(together with any new directors whose election by such Board or whose
nomination for election by the stockholders of the Company was approved by a
vote of a majority of the directors of the Company then still in office, who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board then in office; provided that a
reincorporation of the Company shall not be a Change of Control.

In the event that the benefits payable under the 2004 Offer Letter, this letter
or otherwise upon or following a Change of Control constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code (the
“Code”) or any comparable successor provisions, and would otherwise be subject
to the excise tax imposed by Section 4999 of the Code or any comparable
successor provisions (the “Excise Tax”), your benefits will be either
(a) provided to you in full, or (b) provided to you as to such lesser extent
that would result in no portion of such benefits being subject to the Excise
Tax, whichever amount would result in your receipt of the greatest amount of
benefits on an after-tax basis, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, notwithstanding that all or some portion of these
benefits may be taxable under the Excise Tax. Unless you and the Company
otherwise agree in writing, any determination required under this paragraph will
be made in writing in good faith by a nationally recognized accounting firm
which is then serving as the Company’s independent auditors (the “Accountants”).
In the event of a reduction of benefits hereunder, you will be given the choice
of which benefits to reduce. If you do not provide written identification to the
Company of which benefits you choose to reduce within ten (10) days of your
receipt of the Accountants’ determination, and you have not disputed the
Accountants’ determination, then the Company will select the benefits to be
reduced. For purposes of making the calculations required by this paragraph, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
You and the Company will furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this paragraph. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.

If, notwithstanding any reduction described in this and the preceding paragraph,
the Internal Revenue Service (“IRS”) determines that you are liable for the
Excise Tax as a result of the receipt of the payment of benefits as described
above, then you will be obligated to pay back to the Company, within thirty
(30) days after a final IRS determination or in the event that you challenge the
final IRS determination, a final judicial determination, a portion of the
payment equal to the “Repayment Amount.” The Repayment Amount with respect to
the payment of benefits will be the smallest such amount, if any, as will be
required to be paid to the Company so that your net after-tax proceeds with
respect to any payment of benefits (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on such payment) will be
maximized. The Repayment Amount with respect to the payment of benefits will be
zero if a Repayment Amount of more than zero would not result in your net
after-tax proceeds with respect to the payment of such benefits being maximized.
If the Excise Tax is not eliminated pursuant to this and the preceding
paragraph, you will pay the Excise Tax. Notwithstanding any other provision of
this and the preceding paragraph, if (a) there is a reduction in the payment of
benefits as described in this and the preceding paragraph, (b) the IRS later
determines that you are liable for the Excise Tax, the payment of which would
result in the maximization of your net after-tax proceeds (calculated as if your
benefits had not previously been reduced), and (c) you pay the Excise Tax, then
the Company will pay to you those benefits which were reduced pursuant to this
paragraph contemporaneously or as soon as administratively possible after you
pay the Excise Tax so that your net after-tax proceeds with respect to the
payment of benefits are maximized.



--------------------------------------------------------------------------------

LOGO [g14936image001.jpg]   

December 28, 2006

Page 3

 

If your employment is terminated by the Company without Cause or you resign your
employment for Good Reason, you will be offered a severance package that
includes the equivalent of one year of annual salary and one year of target
bonus at the levels in effect at the time of such termination without Cause or
for Good Reason, paid in accordance with the Company’s standard payroll
policies. In addition, you will receive twelve additional months of vesting
credit under the 2006 Option and any other subsequently-granted options for
which vesting is exclusively based on your continued service to the Company. In
the event that your employment is terminated by the Company without Cause, you
may elect to receive the cash payment payable under this paragraph in the form
of a lump sum. Except as described above, such options will not otherwise vest.
Your entitlement to this severance package is subject to your execution of an
effective release of claims substantially in the form attached hereto, except as
the parties may otherwise agree or except as required by law, and your
continuing compliance with the Company’s proprietary information and inventions
agreement. “Cause” means (a) your willful or negligent failure to comply with
the lawful directions of the Company’s Board of Directors, (b) gross negligence
or willful misconduct in the performance of your duties to the Company,
(c) commission of any act of fraud against the Company that results in an injury
to the Company other than a de minimus injury to the Company, or
(d) misappropriation of material property of the Company to the material
detriment of the Company. For purposes of this letter agreement, “Good Reason”
means (a) the failure of the Company to pay or cause to be paid to you your
annual salary or any earned annual target bonus when due; (b) the substantial
reduction of your annual salary without your consent; (c) the substantial
reduction of your target bonus range unaccompanied by any corresponding upward
adjustment in any other form of incentive compensation by the Company to you
without your consent; (d) a material diminution in your authority,
responsibilities, duties, or reporting relationships as President and Chief
Executive Officer (but not as Chairman of the Board of Directors) without your
consent; (e) relocation of your primary work place for the Company (currently
Bellevue, Washington) to a location more than thirty-five (35) miles from its
current location without your consent; (f) the failure of the Company to
nominate you to serve as a director at each annual stockholder meeting while you
are serving as the President and Chief Executive Officer of the Company; or
(g) a material reduction in the kind or level of the benefits or perquisites for
which you are eligible without your consent, unless the reduction is applicable
to substantially all other Company executive officers; provided that the events
described in clauses (a), (b), (c), (d), (e), (f), or (g) above shall constitute
Good Reason only if the Company fails to cure such event within a reasonable
period of time (not to exceed fifteen (15) business days) after receipt from you
of written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist for an event on the 90th day following
its occurrence, unless you have given the Company written notice thereof prior
to such date. If you are terminated for Cause or your employment with the
Company terminates for any other reason other than Good Reason or termination by
the Company without Cause, you will not receive any severance benefits.

If the Company adopts any other severance policy, plan, program, or arrangement
applicable to employees for which you are eligible for benefits, any amounts
paid or benefits provided to you under this offer letter in connection with your
termination of employment will be reduced by the value of any payments or
delivery of benefits by the Company to you on account of your termination of
employment under any such policy, plan, program or arrangement maintained by the
Company. For avoidance of confusion, you should be aware that at the present
time, the Company has no such other severance policy, plan, program or
arrangement for which you would be eligible for benefits. Furthermore, to the
extent that any federal, state or local laws require the Company to give advance
notice or make a payment of any kind to you because of your involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, change of control, or any other similar event or reason, the
amounts paid or benefits provided to you under this offer letter will be reduced
by any amounts so received as required by applicable law.

Following your termination of employment for any reason (except on account of
death or permanent and total disability, in which case you, your legal
representative, or your beneficiary, as applicable, will have twelve (12) months
from the date of such termination to exercise), you will have a period of up to
one year in which to exercise the vested and outstanding portion of the 2006
Option



--------------------------------------------------------------------------------

LOGO [g14936image001.jpg]   

December 28, 2006

Page 4

 

and any options granted thereafter (the “Vested Options”), provided that to the
extent not exercised on or prior to the date of your termination of employment,
your Vested Options will terminate according to the following schedule: (a) 25%
of your Vested Options will terminate three (3) months following your
termination, (b) 25% of your Vested Options will terminate six (6) months
following your termination, (c) 25% of your Vested Options will terminate nine
(9) months following your termination, and (d) 25% of your Vested Options will
terminate twelve (12) months following your termination. Any Vested Options
exercised during this one-year period will be deemed to be those Vested Options
with the nearest expiration date, unless you specify in writing a different
application. None of your options will continue to vest following your
termination and in no event will you be able to exercise an option after the
expiration of the term of the option as set forth in the applicable agreement
governing such option.

The Company will continue to indemnify you and provide you with coverage under
its D&O insurance policy with respect to your service as an officer and director
of the Company to the same extent provided to the Company’s other officers and
directors.

Since your employment is “at will,” your employment at drugstore.com may be
terminated by you or drugstore.com at any time for any reason or no reason with
or without Cause or notice.

The terms of this letter may only be changed by written agreement, although the
Company may from time to time, in its sole discretion, adjust the salaries and
benefits paid to you and its other employees. This letter will be governed by
the laws of the State of Washington, without regard to its conflict of laws
provisions.

We are pleased to offer you these modifications to your employment relationship
with drugstore.com in recognition of the considerable benefit to the Company
that your work has yielded to now. We are very excited about continuing the very
beneficial and rewarding relationship we have experienced to date.

Should you have any questions with regard to any of the items indicated above,
please contact Robert Hargadon, the Company’s Vice President, Human Resources.
Kindly indicate your consent to the terms contained in this offer letter by
signing and returning a copy to us by December 29, 2006.

Sincerely,

drugstore.com, inc.

 

/s/ William Savoy

By: William Savoy

Title: Director

Agreed to and accepted:

Dawn Lepore

 

/s/ Dawn Lepore Date: December 28, 2006